In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
          _______________________________

                   06-20-00005-CV
          _______________________________


      WHITE ROCK EXPLORATION, INC., AND
    RICHARD L. CLAY, INDIVIDUALLY, Appellants

                            V.

FREEMAN MILLS, P.C., JASON R. MILLS, INDIVIDUALLY,
       VANCE P. FREEMAN, INDIVIDUALLY,
  AND GRAHAM K. SIMMS, INDIVIDUALLY, Appellees



         On Appeal from the 241st District Court
                 Smith County, Texas
              Trial Court No. 17-2914-C




       Before Morriss, C.J., Burgess and Stevens, JJ.
               Opinion by Justice Stevens
                                                    OPINION

            White Rock Exploration, Inc., and Richard L. Clay1 sued Freeman Mills, P.C., Jason R.

Mills, Vance P. Freeman, and Graham K. Simms2 for legal malpractice, alleging claims of

negligence and negligent misrepresentation. The trial court granted Freeman Mills’ no-evidence

motion for summary judgment.

            On appeal, White Rock contends that the no-evidence motion was not sufficiently specific

and that the trial court erred by granting the motion and entering judgment against it on all claims.

We find that (1) the no-evidence motion for summary judgment was sufficiently specific and

(2) the trial court did not err in granting summary judgment. As a result, we affirm the trial court’s

no-evidence summary judgment.

I.          Background

            A.       Factual Background

            White Rock Exploration, Inc., is an oil and gas operating company run by its president and

majority shareholder, Clay. In December 2013 and January 2014, White Rock contracted with

Palestine Water Well Service, Inc. (Palestine), to drill an exploratory well in Limestone County.

Jere Alan Pritchett, Palestine’s president, served as tool pusher and driller on the project. White

Rock determined that Palestine did not have the equipment, personnel, or expertise to drill the well

in a workman-like manner and that Pritchett had misrepresented Palestine’s capabilities when



1
 Unless otherwise expressly stated, we refer to White Rock Exploration, Inc., and Richard L. Clay collectively as
“White Rock.”
2
    Unless otherwise expressly stated, we refer to the appellees collectively as “Freeman Mills.”
                                                             2
seeking the contract to drill the well. On January 6, 2014, when Clay was visiting with Pritchett

about the project, Pritchett allegedly assaulted Clay in Pritchett’s travel trailer at the well site and

then falsely informed the Limestone County Sheriff that Clay had attacked Pritchett with a knife.

While awaiting the arrival of the sheriff’s deputies, Pritchett allegedly staged a scene in his travel

trailer to support the false accusation. Clay was later arrested and charged with aggravated assault

with a deadly weapon.

        Clay claimed that, on his own behalf and on behalf of White Rock, he consulted with

Freeman Mills regarding possible legal action against Palestine and Pritchett and that Freeman

Mills erroneously informed him that the statute of limitations for malicious prosecution and slander

against Pritchett was two years. Freeman Mills allegedly advised Clay to first sue Palestine and

to delay in filing suit on his individual claims against Pritchett. Clay, in alleged reliance on that

advice, instructed Freeman Mills to first pursue White Rock’s claims against Palestine, to seek an

early settlement, and to postpone pursuing his individual claims until the claims against Palestine

were resolved.

        Freeman Mills thereafter filed suit on behalf of White Rock against Palestine in the 241st

Judicial District Court of Smith County.3 In April 2015, White Rock and Palestine mediated their

dispute, but failed to settle the case. Following the mediation, Freeman Mills presented White

Rock with a fee invoice in the amount of $51,158.25. Clay stated that Freeman Mills advised him,

in October 2015, to settle White Rock’s claims against Palestine through a mutual release with no


3
 Originally appealed to the Twelfth Court of Appeals in Tyler, this case was transferred to this Court by the Texas
Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001. We are unaware of
any conflict between precedent of the Twelfth Court of Appeals and that of this Court on any relevant issue. See TEX.
R. APP. P. 41.3.
                                                         3
payment by either party. Clay settled the lawsuit against Palestine in alleged reliance on Freeman

Mills’s representation that the statute of limitations on Clay’s malicious prosecution and slander

claims was two years. Meanwhile, the criminal matter against Clay was “no billed” by the

Limestone County Grand Jury, and Pritchett was indicted for tampering with or fabricating

physical evidence. On December 30, 2015, Clay discovered that the statute of limitations for

malicious prosecution and slander was one year and had passed.

       B.      Procedural Background and Summary Judgment Evidence

       In December 2017, White Rock and Clay sued Freeman Mills, alleging, among other

things, that Freeman Mills (1) permitted the statute of limitations to run on Clay’s claims of

malicious prosecution and slander; (2) made only a cursory effort to seek a settlement with

Palestine nine months after the lawsuit was filed, despite Clay’s repeated direction to seek an early

settlement; (3) presented White Rock with an invoice for legal services totaling $51,158.25 twelve

days following the April 2015 mediation between White Rock and Palestine, thereby negatively

impacting White Rock’s ability to evaluate settlement options; and (4) advised White Rock to

settle its claims against Palestine for a mutual release and then proceed with the claims against

Pritchett, thereby causing White Rock to settle when it otherwise would not have done so. White

Rock’s suit against Freeman Mills also alleged that these actions amounted to negligence and

negligent misrepresentation and that it was entitled to attorney fees and exemplary damages.

       On January 4, 2019, Freeman Mills filed its no-evidence motion for summary judgment.

The summary judgment motion stated that, although White Rock appeared to claim “that

Defendants negligently advised it to settle and that, but for this negligent advice, White Rock

                                                 4
would have won at trial,” it had no evidence that the “advice was negligent, that White Rock would

have won at trial, or what White Rock’s recovery would have been.” Freeman Mills also claimed

that it never represented Clay, and while Clay appeared to claim that, “but for negligent

misrepresentations made by [Freeman Mills], he would have timely filed a lawsuit,” he had no

evidence “that he would have won that lawsuit or of what his recovery would have been.” The

motion alleged that White Rock and Clay had the “burden of proving that, ‘but for’ the attorney’s

breach of duty, the plaintiff would have prevailed on the underlying cause of action and would

have been entitled to judgment.” The motion asserted that Clay had no evidence on each element

of his negligence claim and that White Rock had no evidence of causation or damages for its claim.

Finally, the motion alleged that there was no evidence of gross negligence. The trial court set the

no-evidence motion for summary judgment for a hearing on March 7, 2019.

           On January 22, 2019, White Rock filed its response to the no-evidence motion for summary

judgment, which discussed the underlying case and alleged, among other things, that Freeman

Mills failed to inform Clay that it would not pursue his individual claims. The response also

alleged that, based on Pritchett’s false accusation against Clay, Clay was arrested and charged with

assault.

           On February 14, 2019, White Rock filed an amended response in opposition to the no-

evidence motion for summary judgment. This response alleged that, on June 18, 2014, the “Grand

Jury no-billed Clay and . . . indicted Pritchett for . . . tampering with or fabricating physical

evidence.” On February 28, 2019, White Rock filed its second amended response in opposition to

summary judgment, and on November 5, 2019, White Rock filed its third amended response.

                                                  5
        Exhibits to White Rock’s responses to the summary judgment motion included Clay’s

affidavit and unsworn declaration,4 in which he testified that Freeman Mills advised him on his

personal claims against Pritchett and billed for a meeting with him on June 17, 2014, in which they

discussed strategy for adding his personal claims against Pritchett. Freeman Mills never presented

Clay with a letter of non-representation and further advised Clay on two separate occasions that

the statute of limitations for malicious prosecution and defamation was two years. The most recent

of those representations happened on October 19, 2015, at a meeting in which Freeman Mills

advised Clay to settle the Palestine lawsuit for a mutual release with no payment by either party.

Freeman Mills represented to Clay that the statute of limitations for malicious prosecution and

slander was two years and reassured Clay that he could still file suit against Pritchett because the

statute on these claims had not yet run. Clay relied on that advice and instructed Freeman Mills to

make sure that the wording of the settlement agreement did not release his malicious prosecution

or defamation claims. Freeman Mills told Clay that it would file suit on his behalf when he was

ready. Clay discussed the ongoing criminal charges against him with Freeman Mills and only did

so based on his attorney-client relationship with Freeman Mills.

        When, on December 30, 2015, Clay discovered that the statute of limitations on his

personal claims was actually one year, he emailed Freeman Mills stating that he was going to file




4
 The unsworn declaration was an exhibit to White Rock’s third amended response to the no-evidence summary
judgment motion and complies with Section 132.001 of the Texas Civil Practice and Remedies Code. See TEX. CIV.
PRAC. & REM. CODE ANN. § 132.001 (stating that, subject to certain exceptions, unsworn declaration may be used in
lieu of affidavit).
                                                       6
suit before the two-year limitation period they had discussed was up.5 At the time of the settlement,

Clay believed that he could still seek recovery through other causes of action, when in reality,




5
    Clay’s affidavit and unsworn declaration are long and include these statements:

            •        Clay stated that Freeman Mills did not inform him that, in order to recover exemplary damages for
                     slander, he would be required to request a correction, clarification, or retraction of the defamatory
                     statements within ninety days after learning of their publication.

            •        White Rock had an oral contract with Palestine, that Palestine breached the contract by failing to
                     drill the Gates #1 well in a good and workmanlike manner—describing evidence in support of that
                     contention—and in support of his contention that Palestine committed fraud and violations of the
                     Texas Deceptive Trade Practices Act. Clay concluded that White Rock suffered damages in excess
                     of $100,000.00.

            •        An attorney-client relationship existed between Freeman Mills and White Rock.

            •        Pritchett made statements that White Rock’s president committed a crime of moral turpitude and
                     that it refused to pay Palestine, resulting in financial harm to White Rock.

            •        Freeman Mills advised White Rock that it would be important to file suit against Palestine first. In
                     March 2014, White Rock directed Freeman Mills to file suit but to immediately seek to start
                     settlement discussions. Those discussions did not begin until nine months later. At that time,
                     opposing counsel was not aware that Pritchett had been charged with filing a false report. In
                     December 2014, Freeman Mills advised opposing counsel of Pritchett’s indictment, and did not
                     follow up with settlement discussions for another two months. That consisted of an exchange of
                     emails for which White Rock was billed for eighteen minutes. Freeman Mills spent a total of forty-
                     eight minutes seeking to initiate settlement talks in the first year of litigation.

            •        Twelve days after mediation on April 9, 2015, White Rock received an invoice from Freeman Mills
                     in the amount of $51,158.25. This lack of information at the mediation negatively impacted White
                     Rock’s ability to evaluate settlement options.

            •        But for Freeman Mills’s error regarding the statute of limitations, White Rock would not have
                     agreed to the settlement.

            •        White Rock was forever denied the opportunity to seek damages from Pritchett or PWWS for
                     business defamation or business disparagement.

            •        If Freeman Mills had pursued early settlement as directed, settlement would have been reached
                     earlier and at a substantially lower cost.

            •        If Freeman Mills would not have given White Rock erroneous advice when the lawsuit was settled,
                     White Rock would have continued to trial and would have had the opportunity to obtain a judgment
                     against Palestine.
                                                             7
those claims were already barred. In an email dated January 4[, 2016], Gus Clardy, an attorney

with Freeman Mills, stated, “[I]t looks like [Clay’s] claims for malicious prosecution and slander

are both out.” (Second alteration in original).

       As to the underlying claims against Pritchett, Clay testified that Pritchett assaulted him on

January 6, 2014, in Pritchett’s trailer at the well site. According to Clay, Pritchett then staged a

scene in the trailer to support his accusation to law enforcement officers that Clay attacked him

with a knife. As a result, Clay was arrested and charged with aggravated assault with a deadly

weapon. On June 18, 2014, the grand jury no-billed the charges against Clay, and Pritchett was

subsequently indicted for tampering with or fabricating physical evidence. Clay stated that he

expended more than $25,000.00 in legal fees and for a bail bond as part of the aggravated assault

charge and paid more than $2,000.00 in medical expenses for treatment of physical injuries

sustained in the altercation. He testified that he suffered from depression, anxiety attacks, sleep

deprivation, severe mood swings, and cold sweats as a result of the false accusations of criminal

misconduct. Consequently, he was treated by a psychiatrist and was prescribed antidepressants.

       Clay testified that Pritchett published the false statements of assault in his incident report

to the Limestone County Sheriff’s Department and published them to other people and businesses

in the oil industry. These false accusations caused Clay distress, and certain non-operators in the

drilling of the well refused to pay White Rock, citing Pritchett’s accusations.

       White Rock produced other evidence in response to the summary judgment motion in the

form of the affidavit of Todd Lessert, the attorney who represented Clay after his arrest for

aggravated assault with a deadly weapon following the altercation with Pritchett. Lessert testified

                                                  8
that the criminal charges stemmed from Pritchett’s false report to the Limestone County Sheriff’s

Office and his fabrication of physical evidence in the form of a blood-smeared knife.

       Lessert also testified that the evidence indicated that Pritchett attacked Clay, leading to a

brief altercation in which no weapons were involved. Pritchett contacted the sheriff’s office and

reported that Clay attacked him with a knife and staged a scene to support his allegations, including

the placement of a knife with blood on the blade on the floor beneath the dining table. Clay was

arrested and charged with aggravated assault with a deadly weapon. Pritchett was on record

describing the incident five times, and each story varied dramatically.

       The investigation also revealed that Clay was excluded from contributing any DNA to the

knife while Pritchett’s DNA was on the knife blade and handle. The knife was a National Wild

Turkey Federation knife, and Pritchett was a member of that organization. On June 18, 2014, a

Limestone County grand jury returned a no-bill of Clay and indicted Pritchett under cause number

13354-A for tampering with/fabricating physical evidence with intent to impair. On February 16,

2016, the 77th Judicial District Court of Limestone County entered an order of expunction in

Clay’s favor. Lessert stated that Clay was extremely distressed over the possibility of being

convicted of the criminal charges.

       Because Clay told him that Freeman Mills was representing him personally in a possible

civil action against Pritchett and Palestine, Lessert agreed to meet with Freeman Mills. At the

meeting in Freeman Mills’s office, Lessert spoke with Mills and Simms, along with Clay, about

the defense of the criminal case. Lessert testified that, at the meeting, he was told that Freeman

Mills would file suit against Pritchett and Palestine for Clay’s personal claims once White Rock’s

                                                 9
suit was concluded. Lessert testified that it was clear to him that Mills and Simms were acting as

Clay’s attorneys as they provided him legal advice. The content of the discussion about Clay’s

claims indicated to Lessert that Mills and Simms had previously discussed these claims with Clay.

Lessert would not have agreed to communicate with Freeman Mills about the ongoing criminal

matter and would have instructed Clay not to speak with Freeman Mills further about the matter

but for this attorney-client relationship.

        Other evidence attached to White Rock’s summary judgment responses included:

        •       An email from Simms to Mills stating that the petition should be amended to add
                Pritchett as “piercing the corporate veil” and that Pritchett should not be added
                based on any other cause of action because they “should have been aware of those
                causes of action before 2/14/15, which was the joinder deadline.”

        •       A Freeman Mills billing statement that indicated that Mills had engaged in email
                discussions with the client “regarding counsel for defamation claim and procedure
                for agreeing to transfer case to Limestone or Anderson County.” A separate June
                17, 2014, entry indicated that Mills had a conference with Clay “about the criminal
                case and strategy for adding his personal claims against Jere Pritchett.”

        •       An indictment bearing the June 18, 2014, file mark of the Limestone County
                District Clerk in cause number 13354-A stating that, on January 6, 2014, Pritchett,
                knowing that an offense had been committed, intentionally or knowingly destroyed
                or concealed a knife—an item of evidence—with the intent to impair its availability
                as evidence in any subsequent investigation or official proceeding related to the
                offense.

        •       The affidavit of Darren J. Pratka, a petroleum landman who performed work on
                behalf of White Rock. Pratka, who was present at meetings with Clay and Freeman
                Mills, testified that Freeman Mills advised Clay of claims against Palestine and
                Pritchett, including defamation and making false felony accusations against Clay.
                Freeman Mills advised Clay to pursue the White Rock claims first and to later
                pursue his personal claims against Pritchett, on which they advised Clay. Freeman
                Mills expressed no concern that delaying action on Clay’s personal claims would
                jeopardize those claims.


                                                10
       •       The affidavit of Shelly R. Dean, an employee of White Rock, who recounted her
               conversation with Chad Thornton of Kenner Well Service in March 2014 in which
               Thornton told Dean that “the word on the street was” that White Rock did not pay
               its drilling contractor and which recounted the story of the altercation between Clay
               and Pritchett, including a claim that Clay tried to slash Pritchett’s throat with a
               knife. Dean also stated that Clay believed Freeman Mills was representing him on
               his personal claims and that he was humiliated by the criminal allegations and
               experienced extreme stress as a result.

       •       An October 24, 2014, email from Clay to Simms advising Simms that Pritchett had
               been indicted on tampering with physical evidence and inquiring how that would
               “play into all this.”

       •       A December 30, 2015, email from Clay to Mills and Simms stating that he had read
               Section 16.002 of the Civil Practice and Remedies Code and asking that they
               “confirm or correct” his understanding that “the primary personal claims that [he]
               may have had against Jere Pritchett (malicious prosecution and slander) have a one-
               year limitation period.” Clay explained that he “was about to take action to file suit
               before the two-year limitation period [they had] discussed was up” and asked for a
               response as soon as possible.

       •       A January 5, 2016, email from Mills to Clay forwarding an email from another
               Freeman Mills lawyer concluding that the statute of limitations for malicious
               prosecution had run.

       •       Excerpts from Pritchett’s February 13, 2015, deposition in which Pritchett testified
               that Clay attacked him with a knife, but the knife fell out of Clay’s hand. Pritchett
               did not seek medical attention. He asked law enforcement to arrest Clay.

       •       The expert affidavit of attorney Michael D. West.

       On December 5, 2019, the trial court granted Freeman Mills’s no-evidence motion for

summary judgment based on “the motion, the response[s], all relevant filings, the arguments of

counsel, the admissible evidence, and the relevant authorities.”




                                                11
II.       Standard of Review

          We review the trial court’s decision to grant summary judgment de novo. Merriman v.

XTO Energy, Inc., 407 S.W.3d 244, 248 (Tex. 2013). A party without the burden of proof may,

after adequate time for discovery, move for summary judgment on the basis that there is no

evidence of one or more essential elements of a claim or defense. TEX. R. CIV. P. 166a(i); MJS &

Assocs., LLC v. Master, 501 S.W.3d 751, 756 (Tex. App.—Tyler 2016, pet. denied). “No-evidence

summary judgments are reviewed under the same legal sufficiency standard as directed verdicts.”

Merriman, 407 S.W.3d at 248 (citing King Ranch, Inc. v. Chapman, 118 S.W.3d 742, 750 (Tex.

2003)).

          “Under this standard, evidence is considered in the light most favorable to the nonmovant,

crediting evidence a reasonable jury could credit and disregarding contrary evidence and

inferences unless a reasonable jury could not.” Id. (citing Goodyear Tire & Rubber Co. v. Mayes,

236 S.W.3d 754, 756 (Tex. 2007)). “Once a no evidence motion has been filed in accordance with

Rule 166a(i), the burden shifts to the nonmovant to bring forth evidence that raises a fact issue on

the challenged element[s].” MJS, 501 S.W.3d at 756 (citing Mack Trucks, Inc. v. Tamez, 206
S.W.3d 572, 582 (Tex. 2006)).

          “A no evidence motion is properly granted if the nonmovant fails to bring forth more than

a scintilla of probative evidence to raise a genuine issue of material fact as to an essential element

of the nonmovant’s claim on which the nonmovant would have the burden of proof at trial.”

Neurodiagnostic Tex. L.L.C., v. Peirce, 506 S.W.3d 153, 162 (Tex. App.—Tyler 2016, no pet.)

(citing King Ranch, Inc., 118 S.W.3d at 751). “If the evidence supporting a finding rises to a level

                                                  12
that would enable reasonable, fair minded persons to differ in their conclusions, then more than a

scintilla of evidence exists.” Id. “Less than a scintilla of evidence exists when the evidence is ‘so

weak as to do no more than create a mere surmise or suspicion’ of a fact.” King Ranch, Inc. v.

Chapman, 118 S.W.3d 742, 751 (Tex. 2003) (quoting Kindred v. Con/Chem, Inc., 650 S.W.2d 61,

63 (Tex. 1983)).

III.   Analysis

       A.      The No-Evidence Motion for Summary Judgment Was Sufficiently Specific

       White Rock initially complains that the summary judgment motion failed to meet Rule

166a(i)’s specificity requirement and was therefore insufficient to support summary judgment as

a matter of law.

       A no-evidence motion for summary judgment “must be specific in challenging the

evidentiary support for an element of a claim or defense; conclusory motions or general no

evidence challenges to an opponent’s case are not authorized.” Neurodiagnostic Tex. L.L.C., 506
S.W.3d at 175 (citing Holloway v. Tex. Elec. Util. Const., Ltd., 282 S.W.3d 207, 213 (Tex. App.—

Tyler 2009, no pet.)); see TEX. R. CIV. P. 166a, cmt. The Rule provides,

       After adequate time for discovery, a party without presenting summary judgment
       evidence may move for summary judgment on the ground that there is no evidence
       of one or more essential elements of a claim or defense on which an adverse party
       would have the burden of proof at trial. The motion must state the elements as to
       which there is no evidence. The court must grant the motion unless the respondent
       produces summary judgment evidence raising a genuine issue of material fact.

TEX. R. CIV. P. 166a(i). “The underlying purpose of this requirement ‘is to provide the opposing

party with adequate information for opposing the motion, and to define the issues for the purpose

of summary judgment.’” Timpte Indus., Inc. v. Gish, 286 S.W.3d 306, 311 (Tex. 2009) (quoting
                                                 13
Westchester Fire Ins. Co. v. Alvarez, 576 S.W.2d 771, 772 (Tex. 1978)). This is analogous to the

“fair notice” pleading requirements in Rules 45 and 47 of the Texas Rules of Civil Procedure.6 Id.

         Freeman Mills’s motion for no-evidence summary judgment included six paragraphs

attacking the lack of evidence for the elements of the claims asserted by White Rock and by Clay.7


6
 Rule 45(b) states that “an allegation . . . shall not be grounds for an objection when fair notice to the opponent is
given by the allegations as a whole.” TEX. R. CIV. P. 45(b). Rule 47(a) requires that “[a]n original pleading which
sets forth a claim for relief . . . shall contain . . . a short statement of the cause of action sufficient to give fair notice
of the claim involved.” TEX. R. CIV. P. 47(a).
7
 Paragraph A alleged that White Rock had no evidence on three elements of its negligence claim. Freeman Mills
specifically alleged,

                   A legal-malpractice action requires proof of four elements: (1) the attorney owed the
         plaintiff a duty; (2) the attorney breached that duty; (3) the breach proximately caused the plaintiff’s
         injuries; and (4) damages occurred. If the malpractice action arises from prior litigation, the plaintiff
         bears the additional burden of proving that, “but for” the attorney’s breach of duty, the plaintiff
         would have prevailed on the underlying cause of action and would have been entitled to judgment.
         To discharge this burden, known as the “suit within a suit” requirement, the plaintiff must produce
         evidence explaining the legal significance of the attorney’s failure and the impact this had on the
         underlying actions. In other words, White Rock must put forth evidence on each element of the
         claims it alleges that it would have won. White Rock has no evidence on any of those claims.

                  White Rock has no evidence that Defendants breached any duty that they allegedly owed
         to it. White Rock has no evidence of causation. White Rock has no evidence on each element of
         its claims from the previous lawsuit. And White Rock has no evidence of damages.

(Footnotes omitted).

Paragraph B alleged that Clay had no evidence on each element of his negligence claim. Freeman Mills specifically
alleged, “A legal-malpractice action require[s] either proof of four elements: (1) the attorney owed the plaintiff a
duty; (2) the attorney breached that duty; (3) the breach proximately caused the plaintiff’s injuries; and (4) damages
occurred. Clay has no evidence on each of these elements.” (Footnote omitted).

Paragraph C alleged that White Rock had no evidence of causation or damages for its negligent misrepresentation
claim. Freeman Mills specifically alleged,

                  “Negligent misrepresentation requires that: (1) the speaker make a representation in the
         course of its business or in a transaction in which it had a pecuniary interest; (2) the representation
         was false and offered as business guidance; (3) the speaker did not exercise reasonable care or
         competence in obtaining or communicating the information; and (4) another party suffers pecuniary
         loss by justifiably relying on the representation.” Further, “to prevail on a claim for negligent
         misrepresentation,” the plaintiff must prove that the defendant’s “misrepresentation was a proximate
         cause of their damages.”

                                                             14
The motion stated the elements of each claim and then stated the specific elements being

challenged. Based on its thorough responses to the challenged elements, it is apparent that White

Rock understood Freeman Mills’s motion.

        White Rock relies on Bever Properties, L.L.C. v. Jerry Huffman Custom Builder, L.L.C.,

355 S.W.3d 878 (Tex. App.—Dallas 2011, no pet.), in support of its position that the summary


                White Rock has no evidence that any alleged misrepresentation caused it to suffer a
        pecuniary loss, nor does it have any evidence of the amount of the pecuniary loss. Moreover, it has
        no evidence that it would have won its claims in the previous lawsuit.

(Footnotes omitted).

Paragraph D alleged that Clay had no evidence of causation or damages for his negligent misrepresentation claim.
Freeman Mills specifically alleged the elements of negligent representation and no proof that the defendant’s
misrepresentation proximately caused the plaintiff’s damages. Freeman Mills concluded,

                  Clay has no evidence that any alleged misrepresentation caused him to suffer a pecuniary
        loss, nor does he have any evidence of the amount of the pecuniary loss. Moreover, because Clay’s
        negligent misrepresentation claim concerns a missed statute of limitations, Clay must prove that he
        would have won the underlying claims. He has no evidence that he would have won had he filed
        his lawsuit.

(Footnote omitted).

Paragraph E alleged that Plaintiffs had no evidence of gross negligence. Freeman Mills specifically alleged,

                 Exemplary damages can be awarded if the plaintiff shows that its injury was the result of
        fraud, gross negligence, malice, or certain statutory violations.” Here, Plaintiffs have alleged gross
        negligence.

                 “Gross negligence” means an act or omission: (A) which when viewed objectively from
        the standpoint of the actor at the time of its occurrence involves an extreme degree of risk,
        considering the probability and magnitude of the potential harm to others; and (B) of which the actor
        has actual, subjective awareness of the risk involved, but nevertheless proceeds with conscious
        indifference to the rights, safety, or welfare of others.” And “extreme degree of risk” means not a
        remote possibility of injury or even a high probability of minor harm, but rather the likelihood of a
        substantial injury to the plaintiff. A substantial injury or harm is a harm such as death, grievous
        physical injury, or financial ruin.

                 Plaintiffs have no evidence for each element of gross negligence.

(Footnotes omitted).

                                                         15
judgment motion was not sufficiently specific. But in that case, the appellees’ no-evidence motion

did not expressly identify the specific elements of appellants’ claims that lacked supporting

evidence. Id. at 888. That is not the case here.

       We conclude that the motion was sufficient to comply with Rule 166a(i) and to provide

White Rock with adequate information to oppose the motion and to “define the issues for the

purpose of summary judgment.” Timpte Indus., Inc., 286 S.W.3d at 311.

       B.      Because White Rock Failed to Present Expert Testimony on the Element of
               Causation, Summary Judgment Was Proper

               1.      Expert Testimony Was Required to Prove Causation

       A legal malpractice claim is based on negligence. Cosgrove v. Grimes, 774 S.W.2d 662,

664 (Tex. 1989). For that reason, “the former client must show (1) the existence of a duty of care

owed to the client, (2) that the duty was breached, and (3) that the breach proximately caused

damage to the client.” Starwood Mgmt., LLC by and through Gonzalez v. Swaim, 530 S.W.3d 673,

678 (Tex. 2017) (per curiam) (citing Stanfield v. Neubaum, 494 S.W.3d 90, 96 (Tex. 2016)).

       White Rock alleged that Freeman Mills owed a duty to White Rock to “provide counsel

. . . within the applicable standard of care in handling the lawsuit between White Rock and

[Palestine]” and that Freeman Mills breached its duty (1) in failing to pursue settlement discussions

with Palestine as directed by White Rock, (2) in failing to provide pre-suit notice to Palestine for

White Rock’s breach of contract and Texas Deceptive Trade Practices Act claims, and (3) in failing

to timely provide White Rock with accurate invoices for legal services. White Rock also alleged

that each of these negligent acts proximately caused its damages and that Freeman Mills’s error

regarding the statute of limitations for malicious prosecution and slander constituted negligence
                                                   16
and negligence per se. The negligent misrepresentation claim essentially alleged that Freeman

Mills’s reckless representation that the statute of limitations for malicious prosecution and slander

was two years—which White Rock justifiably relied on—prevented White Rock from timely filing

and recovering on those claims.

       “It is the former client’s burden to prove proximate cause, which includes cause in fact.”

Swaim, 530 S.W.3d at 678 (citing Rogers v. Zanetti, 518 S.W.3d 394, 402 (Tex. 2017)). “[P]roof

of causation requires evidence of all of the elements of the underlying claim” when the legal-

malpractice plaintiff was the plaintiff in the underlying case. Kelley & Witherspoon, LLP v.

Hooper, 401 S.W.3d 841, 847 (Tex. App.—Dallas 2013, no pet.).               “Generally, in a legal

malpractice case, expert witness testimony is required to rebut a defendant’s motion for summary

judgment challenging the causation element.” Swaim, 530 S.W.3d at 679; see Rogers v. Zanetti,

518 S.W.3d 394, 405 (Tex. 2017) (allegations involving valuation of underlying claim require

need for expert rebuttal testimony); Alexander v. Turtur & Assocs., Inc., 146 S.W.3d 113, 119

(Tex. 2004) (“Proof of causation of injury often requires expert testimony concerning what the

attorney should have done under the circumstances” or to explain the causal link.) (quoting

5 Mallen & Smith § 33.17 at 138–39)). “Causation must be proved, and conjecture, guess, or

speculation will not suffice as that proof.” Akin, Gump, Strauss, Hauer & Feld, L.L.P. v. Nat’l

Dev. & Research Corp., 299 S.W.3d 106, 122 (Tex. 2009). To defeat the summary judgment

motion, the “expert affidavit must be probative and raise a fact issue.” Swaim, 530 S.W.3d at 679.

Generally, a plaintiff who fails to produce expert testimony regarding causation will not be

successful in discharging this burden. Alexander, 146 S.W.3d at 119–20.

                                                 17
       “Whether a negligent lawyer’s conduct is the cause in fact of the client’s claimed injury

requires an examination of the hypothetical alternative: What should have happened if the lawyer

had not been negligent?” Rogers, 518 S.W.3d at 404. As the court explained in Rogers,

malpractice claims can “involve imprudent attorney actions that materially and unfavorably affect

the value of the client’s underlying claim or defense” and, therefore, “do not always depend on

ultimate victories.” Id. Consequently, “the measure of damages [is] ‘the difference between the

result obtained for the client and the result that would have been obtained with competent

counsel.’” Id. (citing Elizondo v. Krist, 415 S.W.3d 259, 263 (Tex. 2013)). Here, the issue of

whether White Rock would have obtained a different result via settlement or what the outcome of

the unasserted claims might have been is “beyond the ken of most jurors.” Id. White Rock does

not dispute the necessity of producing expert testimony on causation.

              2.      Because West’s Affidavit Was Conclusory, It Was no Evidence of
                      Causation

       “In order to be competent summary-judgment evidence, an expert’s opinion must have a

‘demonstrable and reasoned basis on which to evaluate his opinion.’” Rogers, 518 S.W.3d at 405

(quoting Elizondo, 415 S.W.3d at 265). “This basis must come in the form of an answer to the

question ‘Why’: Why did the expert reach that particular opinion?” Id. (citing Burrow v. Arce,

997 S.W.2d 229, 236 (Tex. 1999)). Therefore, an affidavit that does not provide the underlying

facts to support its conclusion is conclusory. In re Cauley, 437 S.W.3d 650, 656 (Tex. App.—

Tyler 2014, orig. proceeding). Further, “conclusory statements made by an expert witness are

insufficient to support summary judgment.” Burrow v. Arce, 997 S.W.2d 229, 235 (Tex. 1999)

(quoting Anderson v. Snider, 808 S.W.2d 54, 55 (Tex. 1991) (per curiam)). This is so because
                                               18
conclusory affidavits “are not credible, nor susceptible to being readily controverted.” Ryland

Grp., Inc. v. Hood, 924 S.W.2d 120, 122 (Tex. 1996) (per curiam); see Valerus Compression Servs.

v. Gregg Cty. Appraisal Dist., 457 S.W.3d 520, 530 (Tex. App.—Tyler 2015, no pet.).8 With these

precepts in mind, we must determine whether White Rock’s response included competent evidence

sufficient to raise a genuine fact issue on the element of causation, i.e., what would have happened

in the Palestine lawsuit and on the unasserted malicious prosecution and slander claims with

competent counsel?

         Because the competency of West’s testimony9 is central to this appeal, we reproduce the

substantive paragraphs of his affidavit below:

         3.       In the above-styled case, I have reviewed Plaintiffs’ Original Petition;
                  Defendants’ Answer; Defendants’ . . . No-Evidence Motion for Summary
                  Judgment; and Plaintiffs’ Amended Response to Defendants’ No-Evidence
                  Motion for Summary Judgment, including the exhibits thereto.

         4.       My opinions in this affidavit are based on 27 years of legal experience,
                  experience with claims and lawsuits involving attorneys and legal
                  malpractice, my education, and training.

         5.       It is my opinion that Defendants Freeman Mills, P.C., Jason R. Mills, Vance
                  P. Freeman, and Graham K. Simms (hereinafter collectively “Defendants”)
                  did have an attorney-client relationship with both White Rock Explorations,
                  Inc. and Richard Clay (hereinafter collectively “Plaintiffs”).

         6.       As their attorneys, Defendants owed a duty to Plaintiffs. That duty includes
                  a fiduciary duty and the duty to act as a reasonably prudent lawyer would
                  under the same or similar circumstances.

8
 Defects in the substance of a summary judgment affidavit may be addressed for the first time on appeal. Am. Idol
Gen., LP v. Pither Plumbing Co., No. 12-14-00134-CV, 2015 WL 1951579, at *2 (Tex. App.—Tyler, Apr. 30, 2015,
no pet.) (mem. op.). An affidavit that is conclusory is substantively defective. In re E. Tex. Oilfield Prod. Servs., Inc.,
No. 12-20-00077-CV, 2020 WL 1697428, at *3 (Tex. App.—Tyler Apr. 8, 2020, orig. proceeding) (mem. op.).
9
 West, an attorney licensed with the Texas Supreme Court since 1992, testified that he practices general civil litigation
and has primarily represented parties in commercial and civil litigation matters, including legal malpractice cases.
                                                           19
       7.      Defendants breached the duties which they owed to Plaintiffs by, among
               other things, those listed in Plaintiffs’ Amended Response to Defendants
               No-Evidence Motion for Summary Judgment, failing to properly pursue the
               Plaintiffs’ claims against Palestine Water Well Services, Inc. and Jere
               Pritchett, failing to preserve the statute of limitations on Richard Clay’s
               claims against Jere Pritchett, and by inaccurately informing Plaintiffs of the
               proper statute of limitations on Plaintiffs’ claims.

       8.      Defendants’ negligence proximately caused (“but for”) Plaintiffs’ damages
               that they suffered and complain of.

       9.      Defendants were grossly negligent in their legal representation of Plaintiffs.
               Defendants’ actions and inactions involved an extreme degree of risk and
               conscious indifference to the rights of Plaintiffs.

       10.     Defendants also made negligent misrepresentations in their legal
               representation of Plaintiffs. Defendants’ representations were false and
               offered as business guidance to Plaintiffs. Defendants did not exercise
               reasonable care or competence in communication [sic] the information to
               Plaintiffs. Plaintiffs, especially Richard Clay, justifiably relied on
               Defendants’ misrepresentations. Plaintiffs suffered pecuniary loss by
               justifiably relying on Defendants’ misrepresentations.        Defendants’
               misrepresentations were the proximate cause of Plaintiffs’ damages.

       West’s testimony includes three statements regarding causation:            (1) “Defendant’s

negligence proximately caused (“but for”) Plaintiffs’ damages that they suffered and complain of,”

(2) “Plaintiffs suffered pecuniary loss by justifiably relying on Defendants’ misrepresentations,”

and, (3) “Defendants’ misrepresentations were the proximate cause of Plaintiffs’ damages.”

       Freeman Mills contends that these statements are conclusory because they do not explain

the basis of West’s opinion that Freeman Mills’s actions proximately caused damage to White

Rock or Clay. But White Rock points to West’s statement that his opinions were made after

reviewing White Rock’s original petition, Freeman Mills’s answer, Freeman Mills’s motion for

summary judgment, and each of White Rock’s responses to the summary judgment motion,
                                                20
including all attached exhibits. White Rock points out that these exhibits—as detailed above—

include pertinent factual information on each of the elements of the underlying claims and

concludes that, when this information is accounted for, West’s affidavit is not conclusory. We

disagree.

       The Texas Supreme Court disapproved of this reasoning in Burrow, a legal malpractice

case stemming from the representation of plaintiffs in a class-action lawsuit that ended in

settlement. Burrow, 997 S.W.2d at 235–36. The defendants’ expert submitted an affidavit which

stated that he had reviewed all the relevant facts and concluded that the settlements were fair and

reasonable. Id. Although the court recognized that the attorney’s training and experience qualified

him to offer opinions on the fairness of the settlements, he was not permitted to simply say, “Take

my word for it, I know: the settlements were fair and reasonable.” Id. at 236. Instead, the opinions

required a reasoned basis. The affidavit, said the court, was “nothing more than a sworn denial of

plaintiff’s claims.” Id. at 235.

       Likewise, West’s affidavit does not explain why, in the absence of negligence, a better

settlement would have been achieved in the underlying lawsuit, why White Rock would have

prevailed in the underlying lawsuit, or what the outcome of Clay’s personal claims would have

been in the absence of negligence. West’s affidavit does not answer the question of what should

have happened in the Palestine lawsuit and on the unasserted malicious prosecution and slander

claims in the absence of negligence. See Rogers, 518 S.W.3d at 404. Thus, these statements are

conclusory. Id. at 405; Jelinek v. Casas, 328 S.W.3d 526, 536 (Tex. 2010) (“It is not enough for

an expert simply to opine that the defendant’s [wrongful act] caused the plaintiff’s injury.”).

                                                21
Because these statements are conclusory, they are no evidence of causation. See Burrow, 997
S.W.2d at 235; Valerus Compression Servs., 457 S.W.3d at 530.

         In the absence of expert testimony on the causation element of White Rock’s negligence

and negligent misrepresentation claims, summary judgment was proper.10

IV.      Conclusion

         We affirm the trial court’s no-evidence summary judgment.




                                                      Scott E. Stevens
                                                      Justice

Date Submitted:            July 3, 2020
Date Decided:              August 5, 2020




10
  Because we conclude that White Rock’s summary judgment response did not provide expert testimony on the
element of causation on its negligence and negligent misrepresentation claims, we need not address the issues of
whether the summary judgment response raised a fact issue on the elements of duty and breach of duty. Likewise, we
need not address Freeman Mills’s claim that White Rock’s brief did not adequately address the issue of whether
hypothetical damages flowing from the “case within a case” were collectible. This is part and parcel of the causation
element.
                                                         22